Citation Nr: 1417275	
Decision Date: 04/17/14    Archive Date: 05/02/14

DOCKET NO.  10-20 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio



THE ISSUES

1. Entitlement to service connection for residuals of a head injury, to include encephalopathy.

2. Entitlement to service connection for residuals of a spinal injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and a friend


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from January 1958 to August 1960.  

This case came to the Board of Veterans' Appeals (Board) on appeal from a December 2009  rating decision of the RO. 

In October 2010, the Veteran testified at a hearing before the undersigned Veterans Law Judge held at the RO. 

In June 2011, the Board reopened the claims pertaining to the issues listed on the title page and remanded them for further development.  

The Virtual VA paperless claims processing system and the Veterans Benefits Management System have been reviewed.  VA medical records from 1998 to 2013 are part of Virtual VA.  

The other documents in the electronic files are either duplicative of the evidence of record or are not pertinent to the present appeal.  

The appeal is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In statements and testimony, the Veteran asserted that he had residuals of a head injury and spinal injury due to a fall he sustained while on active duty when he fell out of a vehicle.  

The service records show that, on May 7, 1959, the Veteran was transported in a police wagon after being apprehended for failure to present a liberty card.  He broke out of the rear of the vehicle and sustained serious injuries when his head struck the pavement.  

The hospital records showed that the Veteran was admitted with diagnoses of a fractured skull and concussion of the brain.  In August 1959 a Judge Advocate General determined that the injuries the Veteran incurred on May 7, 1959 were not suffered in the line of duty and were the result of his willful misconduct.  

In May 1961, the Authorization Unit confirmed the service department's determination and found that the Veteran's injuries were not incurred in the line of duty and were the result of his willful misconduct.  

In April 2009 the Veteran submitted an application for the correction of his military records, DD Form 149.  An attempt needs to be made to verify whether the service department had revised its determination regarding the Veteran's willful misconduct on May 7, 1959.  

Lastly, in September 2010 the Veteran submitted undated copies of findings by the Physical Evaluation Board (PEB), which provide conflicting conclusions.  The first copy shows that the Veteran's diagnosis was encephalopathy due to trauma and mental incompetency due to skull fracture, which was not due to intentional misconduct or willful neglect.  

The second copy shows that the disability was due to intentional misconduct or willful neglect.  The only copies of the PEB records are ones provided by the Veteran.  Thus an attempt needs to be made to obtain the Veteran's outstanding service personnel records from the National Personnel Records Center.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO should take all indicated action to contact the National Personnel Records Center and request the Veteran's complete service personnel and treatment records, including any PEB records.   The procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c) should be followed.  

If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  The RO also should take appropriate steps in order to obtain copies of all records and proceedings of the Board for Correction of Naval Records, or other appropriate agency, concerning the revision, if any, of the determination of the Veteran's willful misconduct on May 7, 1959, when he fell out of a vehicle after being apprehended for failure to present a liberty card.

3.  After completing the foregoing, and after undertaking any further development deemed necessary, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish the Veteran and his representative a fully responsive Supplemental Statement of the Case and afford them reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
 Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



